                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    LENORA BROMFIELD,
         Appellant-Debtor,

          v.
                                                                       No. 3:18-cv-00249 (JAM)
    U.S. BANK, NATIONAL ASSOCIATION et
    al.,
          Appellees-Creditors.


                 ORDER AFFIRMING DECISION OF BANKRUPTCY COURT

         Appellant-debtor Lenora Bromfield has filed a pro se appeal from an order of the United

States Bankruptcy Court, see Doc. #9 to Bromfield v. U.S. Bank, N.A., No. 17-05036 (Bankr. D.

Conn. 2018) (Manning, C.J.), dismissing her adversary proceeding against several creditors

seeking to foreclose on her home in state court. Doc. #1; Doc. #1-1; see also Doc. #18 at 6

(explaining state court proceedings). For the reasons stated herein, I will affirm the Bankruptcy

Court’s order.

                                                 BACKGROUND

         Lenora Bromfield took out a mortgage on her home in Bridgeport, Connecticut, in early

2008. Doc. #18-1 at 2–13. Since that time, the mortgage has been assigned among various

lenders, id. at 14–18, but importantly for this appeal, became subject to foreclosure proceedings

in Connecticut Superior Court in 2012, id. at 19. The Superior Court entered a judgment of

foreclosure in 2015, id. at 24, and after several extensions of the law day in state court, 1 id. at

21–22, 64–67, Bromfield filed a Chapter 13 bankruptcy petition in the United States Bankruptcy



1
 In Connecticut, the “law day” is the date after which a mortgagor loses the ability to redeem a mortgage should the
mortgagor fail to satisfy the debt by that date. See JP Morgan Chase Bank v. Gianopoulos, 30 A.3d 697, 701 (Conn.
App. 2011).

                                                         1
Court on April 24, 2017. See Doc. #1 to In re Bromfield, No. 17-50451 (Bankr. D. Conn. 2017).

After filing this first case, Bromfield then filed a second adversary proceeding against Appellees

in the same court on November 17, 2017. See Doc. #1 to Bromfield v. U.S. Bank, N.A., 17-05036

(Bankr. D. Conn. 2017).

       Events primarily continued to transpire in the Chapter 13 proceeding. On December 12,

2017, the Trustee moved to dismiss the Chapter 13 case on the ground that Bromfield had filed

for bankruptcy in bad faith. Doc. #48 to In re Bromfield, No. 17-50451 (Bankr. D. Conn. 2017).

Bromfield opposed the motion, Doc. #61 to id., and then in January of 2018 filed another

motion, Doc. #63 to id., that claimed to be an “In Camera Mandatory Judicial Notice of Law”

and asserted that the claims against Bromfield and her bankruptcy estate were “eligible for set-

off or exoneration pursuant to Legal Subrogation,” Doc. #11 at 7.

       The Bankruptcy Court construed this as a motion to file under seal, which it granted.

Doc. #64 to In re Bromfield, No. 17-50451 (Bankr. D. Conn. 2018). Later that month, the

Bankruptcy Court granted the Trustee’s motion to dismiss, and in doing so instructed the Clerk

of Court to close “any pending adversary proceedings.” Doc. #66 to id. The Bankruptcy Court

then entered an order dismissing the adversary proceeding on January 25, 2018, Doc. #9 to

Bromfield v. U.S. Bank, N.A., No. 17-05036 (Bankr. D. Conn. 2018), from which Bromfield

appealed, Doc. #1.

       On appeal, Bromfield initially raised numerous issues in the statement she filed alongside

her designation of the record. Doc. #10 at 2–5 (¶¶ 4–22). Bromfield’s briefing, however, appears

to focus principally on the Bankruptcy Court’s decision to grant what it took to be Bromfield’s

motion to seal and not to take up any issue of subrogation. See Doc. #16 at 1–2, 4–6; Doc. #19 at

3–4.



                                                2
                                             DISCUSSION

        A district court has appellate jurisdiction over a final judgment or order of a bankruptcy

court. See 28 U.S.C. § 158(a)(1). The standards governing the Court’s exercise of that

jurisdiction are well-established. The Court reviews the Bankruptcy Court’s findings of fact for

clear error and legal conclusions de novo. In re Lehman Bros. Holdings Inc., 594 B.R. 564, 567

(S.D.N.Y. 2018). The Bankruptcy Court’s decision whether to retain jurisdiction over an

adversary proceeding after termination of the underlying Chapter 13 proceeding is reviewed for

abuse of discretion. See Jamaica Shipping Co. Ltd. v. Orient Shipping Rotterdam, B.V. (In re

Millenium Seacarriers, Inc.), 458 F.3d 92, 95–96 (2d Cir. 2006) (per curiam). Even if the

Bankruptcy Court did err on any of those standards, “harmless error, meaning an error not

inconsistent with substantial justice or that does not affect the parties’ substantial rights, is not

grounds for reversal.” McNerney v. ResCap Borrower Cls. Tr. (In re Residential Capital, LLC),

563 B.R. 477, 485 (S.D.N.Y. 2016).

        A somewhat closer question is the scope of this Court’s jurisdiction. Federal Rule of

Bankruptcy Procedure 8003(a)(3)(B) requires that the notice of appeal “be accompanied by the

judgment, order, or decree or the part of it, being appealed.” Bromfield’s notice of appeal only

designates the Bankruptcy Court’s order dismissing the adversary proceeding. Doc. #1 at 1; Doc.

#1-1 at 1. However, pro se appeals should be read liberally, and “in the absence of prejudice to

an appellee,” courts “read a pro se appellant’s appeal from an order closing the case as

constituting an appeal from all prior orders.” Elliott v. City of Hartford, 823 F.3d 170, 173 (2d

Cir. 2016) (per curiam). The Bankruptcy Court’s order dismissing the adversary proceeding

referenced and relied on the order of dismissal in the Chapter 13 proceeding, see Doc. #9 to

Bromfield v. U.S. Bank, N.A., No. 17-05036 (Bankr. D. Conn. 2018) (citing Doc. #66 to In re



                                                   3
Bromfield, No. 17-50451 (Bankr. D. Conn. 2018)). Given Bromfield’s clear intent to seek review

of the Bankruptcy Court’s orders in the Chapter 13 proceeding, Bromfield’s apparent confusion

about bankruptcy procedure as found by the Bankruptcy Court, see Doc. #64 to In re Bromfield,

No. 17-50451 (Bankr. D. Conn. 2018), and Appellees’ ability to brief the relevant issues in the

Chapter 13 proceeding, see Doc. #18 at 9–10, I conclude that Bromfield has properly noticed an

appeal from the Chapter 13 proceeding over which the Court may exercise jurisdiction. See also

Pu v. Grubin (In re Food Mgmt. Grp., LLC), 484 B.R. 574, 580–81 (S.D.N.Y. 2012) (construing

notice of appeal in main bankruptcy case to apply to adversary proceeding).

       Still, I will affirm the order of the Bankruptcy Court. The Bankruptcy Court dismissed

the Chapter 13 proceeding because it found that Bromfield had filed for bankruptcy as a bad-

faith attempt to delay the foreclosure proceedings on her home in state court. See Doc. #66 to In

re Bromfield, No. 17-50451 (Bankr. D. Conn. 2018). This is a finding of fact subject to review

for clear error. See Casse v. Key Bank N.A. (In re Casse), 198 F.3d 327, 332–33 (2d Cir. 1999).

Because Bromfield filed her Chapter 13 petition just one day before she would lose the right of

redemption on her mortgage, see Doc. #18-1 at 67 (state court order extending Law Day to April

25, 2017), I am not “left with the definite and firm conviction that a mistake has been

committed.” Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985). The Bankruptcy

Court had adequate grounds to dismiss the Chapter 13 proceeding, and any error the Bankruptcy

Court might have made in considering what it interpreted as Bromfield’s motion to seal would

not have affected her substantial rights and therefore would have been harmless. See McNerny,

563 B.R. at 485.

       The remaining issue then is whether the Bankruptcy Court erred when it dismissed the

adversary proceeding. See Doc. #9 to Bromfield v. U.S. Bank, N.A., No. 17-05036 (Bankr. D.



                                                 4
Conn. 2018). As a general rule, related cases like adversary proceedings should ordinarily be

dismissed alongside an underlying bankruptcy case. See Jamaica Shipping, 458 F.3d at 95–96.

Four factors govern whether a court’s decision to dismiss or retain jurisdiction over a related

case constitutes an abuse of discretion: “judicial economy, convenience to the parties, fairness,

and comity.” Porges v. Gruntal & Co., Inc. (In re Porges), 44 F.3d 159, 163 (2d Cir. 1995). A

court does not need to consider these factors explicitly, see Jamaica Shipping, 458 F.3d at 96,

and I agree that the Bankruptcy Court did not abuse its discretion in dismissing the adversary

proceeding for substantially the unchallenged reasons proffered by Appellees—namely, that the

adversary proceeding was redundant to state court proceedings and maintaining it would harm

the interests of judicial economy; that both the adversary and state court proceedings were

equally convenient because they were being heard in Bridgeport; that there was nothing to

indicate an unfair result would ensue from dismissal of the adversary proceeding; and that the

foreclosure underlying the dispute among the parties was an issue of Connecticut law for which

comity would be best served by deferring to Connecticut’s courts. See Doc. #18 at 12–13. I

therefore conclude that the Bankruptcy Court did not abuse its discretion in declining to retain

jurisdiction over the adversary proceeding, and so will affirm its dismissal of the case.

                                           CONCLUSION

       For the reasons set forth above, the order of the Bankruptcy Court is AFFIRMED. The

Clerk shall close the case.

       It is so ordered.

       Dated at New Haven this 4th day of March 2019.

                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge


                                                 5
